 

ARC Group Worldwide 8-K [arc-8k_040714.htm]

 

Exhibit 10.28

 

ARC Group Worldwide, Inc.

 

3D Material Technologies, LLC

 

Advance Tooling Concepts, LLC

 

Advanced Forming Technology, Inc.

 

ASSIGNMENT AND ASSUMPTION agreement

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made effective
this 7th day of April, 2014 by and between ARC Group Worldwide, Inc. (“ARC”), 3D
Material Technologies, LLC (“3D Material”), Advance Tooling Concepts, LLC
(“ATC”) and Advanced Forming Technology, Inc. (“AFT”).

 

WITNESSETH:

 

WHEREAS, ARC entered into that certain Membership Interest Purchase Agreement by
and among ARC, Nigel Sutton, Gregory Curtis, Frank Ferree, and Dermot Rafferty
having an effective date of April 7, 2014, with respect to the acquisition of
all of the membership interests of Advance Tooling Concepts, LLC, a Colorado
limited liability company, attached hereto as Exhibit A and made a part hereof
(the “MIPA”), whereby ARC agreed to, among other things, acquire the Interests
(as such term is defined in the MIPA) from Nigel Sutton, Gregory Curtis, Frank
Ferree, and Dermot Rafferty, upon the terms and conditions set forth in the
MIPA; and

 

WHEREAS, pursuant to Section 11.11 of the MIPA, ARC has the right, upon notice
to Sellers at any time at or prior to Closing, without consent of Sellers and
without any further action required on the part of Sellers, to assign any and
all rights of ARC to any subsidiary of ARC; and

 

WHEREAS, Except with respect to the Lease Agreements (as such term is defined in
the MIPA), ARC desires to assign all of its rights, interests and obligations
under the MIPA to 3D Material, and 3D Material is willing to accept the
assignment of ARC’s rights, interests and obligations under the MIPA pursuant to
the terms and conditions hereinafter set forth; and

 

WHEREAS, ARC desires to assign its rights, interests and obligations with
respect to the Lease Agreements to AFT, a wholly owned subsidiary of ARC and
affiliate of 3D Material, and AFT desires to assume any and all such rights,
interests and obligations with respect to the Lease Agreements pursuant to the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

 

 

 

1.         Defined Terms. All capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to such terms in the MIPA, the terms and
conditions of which are incorporated herein by reference.

 

2.         Assignment and Acceptance. Except with respect to all rights and
interests under the MIPA to the Lease Agreements, ARC hereby assigns all of its
rights and interests under the MIPA to 3D Material, and 3D Material accepts the
assignment of all ARC rights and interests under the MIPA (the “Global
Assignment”). ARC hereby assigns all of its rights and interests with respect to
the Lease Agreements under the MIPA to AFT, and AFT accepts the assignment of
all ARC rights and interests under the MIPA (the “Lease Assignment”).

 

3.         Assumption of Obligations. Except for obligations with respect to the
Lease Agreements assumed by AFT, 3D Material hereby assumes and undertakes to
perform any and all obligations of ARC under the MIPA, provided, however,
nothing herein shall be construed to release ARC from any representations,
warranties, covenants or other obligations to the Sellers under the MIPA, in the
event that 3D Material does not perform any and all such obligations of ARC
under the MIPA. ARC hereby delegates all of its obligations with respect to the
Lease Agreements under the MIPA to AFT, and AFT hereby assumes and undertakes to
perform any and all obligations of ARC under the MIPA with respect to the Lease
Agreements, including, without limitation, the assumption of all obligations in
connection with the assignment of personal guaranty thereof as contemplated in
the MIPA, and ARC is hereby released from any and all representations,
warranties, covenants or other obligations to the Sellers under the MIPA in
respect of the Lease Agreements. AFT undertakes and agrees to make any and all
lease payments in connection with the Lease Agreements quarterly in advance.
Except with respect to the Global Assignment and the Lease Assignment set forth
in Paragraph 2 above, and the provisions of this Paragraph 3, this Agreement is
not intended and shall not be construed or deemed to amend, modify or supercede
any terms or conditions of the MIPA.

 

4.         Applicable Law. This Agreement shall be governed, construed, and
enforced in accordance with the laws of the State of New York without regard to
any choice of law or conflict of law provisions that would cause the application
of laws of any other jurisdiction other than the State of New York.

 

5.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. This Agreement may be delivered via
facsimile or any other mode of electronic transmission, each of which shall be
an original for all purposes.

 

[Signature Page Follows]

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date and year first above written.

 

ARC GROUP WORLDWIDE, INC.,   a Utah corporation         By: /s/ Jason Young  
Name: Jason Young   Title: Chief Executive Officer         3D MATERIAL
TECHNOLOGIES, LLC,   a Delaware limited liability company         By: /s/ Jason
Young   Name: Jason Young   Title: Chief Executive Officer         ADVANCED
FORMING TECHNOLOGY, INC.   a Colorado limited liability company         By: /s/
Jason Young   Name: Jason Young   Title: Chief Executive Officer  

 

/s/ Nigel Sutton   Nigel Sutton       /s/ Frank Ferree   Frank Ferree       /s/
Gregory Curtis   Gregory Curtis       /s/ Dermot Rafferty   Dermot Rafferty  

 

[Signature page to the Assignment and Assumption Agreement]

 

3

 

 